Citation Nr: 0936182	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right eye tear duct 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 
to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a closed right eye 
tear duct.  

The Veteran's service treatment records indicate that the 
Veteran was injured in a dynamite explosion on January 25, 
1951 while training.  Multiple foreign bodies were imbedded 
in both corneas which were removed during surgery.  The 
Report of Medical Examination dated in May 1951 for 
Appearance before Medical Board evaluated the Veteran's eyes, 
ophthalmoscopic, pupils, and ocular motility as normal.  The 
Report of Medical Examination dated in 1952 for separation 
evaluated the Veteran's eyes, ophthalmoscopic, pupils, and 
ocular motility as normal.  The Veteran's vision was noted to 
be 20/20-2 in the right eye and 20/30 in the left eye.  

VA examination conducted in August 1952 found pterygii, 
medial OU (each eye) mild.  VA examination of the right eye 
in May 2003 found refractive error with astigmatism and 
presbyopia, diminished superior visual fields secondary to 
dermatochalasis of the upper lid, early cataract, and dry eye 
state.  However, the examiner only diagnosed a corneal scar 
of the left eye.  Later that month, the VA examiner opined 
that the visual field loss was not due to corneal scar but 
that visual acuity loss was more likely than not due to 
corneal scar. 

VA treatment records indicate that the Veteran underwent 
right eye cataract extraction with intraocular lens implant 
on August 15, 2007.  On August 23, 2007, the Veteran 
complained of watering of the right eye greater than left 
eye, worse at certain times like hunting and watching 
television.  In February 2008, the Veteran presented with 
complaint of extreme watering of the right eye since 1951 
when his tear duct was burnt shut.  The Veteran also reported 
that he used liquid tears only when the salt built up in eyes 
to flush it out.  The Veteran also complained of film over 
his right eye in the morning due to salt build-up.  
Impression was "Chronic obstruction of right punctum 
presumably from old military injury.  P[atien]t's right 
punctum was completely occluded with scar tissue.  After 
probe/irrigation, p[atien]t able to detect Nacl in throat.  
This may not be a definitive procedure, as the entire tear 
duct system could have chronic scarring.  ..."

In order to afford the Veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the Veteran is warranted to indicate whether 
or not the Veteran's right eye tear duct disorder is the 
result of right eye injury during service.  38 C.F.R. 
§ 3.159(c)(4). 

The Veteran receives routine treatment at the VA Medical 
Center in Oklahoma City.  While this case is in remand 
status, the RO should obtain all records of current 
treatment.  In reviewing the VA records in the file, the 
Board notes no records were obtained since September 2007, 
except for a February 2008 ophthalmology consult note.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  All VA treatment records pertaining 
to treatment for a right eye disorder 
from October 2007 to the present from the 
VA medical center in Oklahoma City should 
be obtained and associated with the 
claims file.   

2.  The Veteran should be afforded the 
appropriate VA eye examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should identify all 
disorders of the right eye and opine as 
to whether it is at least as likely as 
not that any of the Veteran's right eye 
disorders were the result of the 
Veteran's active military servicer, and 
specifically the result of the eye injury 
sustained in an explosion in 1951.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



